In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition and was considered in a manner prescribed by law. Upon consideration thereof,
IT IS ORDERED by the court that the writ of prohibition be, and hereby is, denied, effective April 29,1996.
IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.
Douglas, J., dissents and would grant an alternative writ.